Name: Commission Regulation (EEC) No 2322/87 of 31 July 1987 fixing the amount of the aid for peas, field beans and sweet lupins used in animal feed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 8 . 87 Official Journal of the European Communities No L 210/39 COMMISSION REGULATION (EEC) No 2322/87 of 31 July 1987 fixing the amount of the aid for peas, field beans and sweet lupins used in animal feed Whereas the amount of the aid referred to in Article 3 of Regulation (EEC) No 1431 /82 was fixed by Commission Regulation (EEC) No . 2006/87 (^ as amended by Regula ­ tion (EEC) No 2091 /87 (*) ; HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas and field beans ('), as last amended by Regulation (EEC) No 3127/86 (2), and in particular Article 3 (6) thereof, Having regard to Commission Regulation (EEC) No 3540/85 of 5 December 1985 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins (3), as last amended by Regulation (EEC) No 2137/87 (4), and in particular Article 24(1 ) thereof, Article 1 The amount of the aid referred to in Article 3 ( 1 ) of Regu ­ lation (EEC) No 1431 /82 is fixed in the Annex hereto. Article 2 This Regulation shall enter into force on 1 August 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 July 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 162, 12 . 6 . 1982, p. 28 . (2) OJ No L 292, 16 . 10 . 1986, p. 1 . (3) OJ No L 342, 19 . 12. 1985, p. 1 . 0 OJ No L 200 , 21 . 7 . 1987, p. 8 . 0 OJ No L 188 , 8 . 7 . 1987, p. 49 . (6) OJ No L 195, 16 . 7 . 1987, p. 31 . No L 210/40 Official Journal of the European Communities 1 . 8 . 87 ANNEX to the Commission Regulation of 31 July 1987 fixing the amount of aid for peas, field beans and sweet lupins used in animal feed Amounts of the aid applicable from 1 August 1987 (ECU/100 kg) Current 8 1st period 9 2nd period (') 10 3rd period (') 11 4th period (') 12 5th period (') 1 6th period (') 2 1 . Peas and field beans : (a) used in Spain 12,800 12,980 13,178 13,358 13,538 13,394 13,574 (b) used in Portugal 12,493 12,673 12,871 13,051 13,231 13,073 13,253 (c) used in another Member State 12,907 13,087 13,284 13,464 ' 13,644 13,505 13,685 2. Sweet lupins : \ I I (a) harvested and used in Spain 14,469 14,469 14,493 14,493 14,493 14,060 14,060 (b) harvested in another Member State ll\\llll\ Illl and : ||\ || \ l  used in Portugal 15,631 15,631 15,656 15,656 15,656 15,205 15,205  used in the Community as \ \ l I constituted at 31 December 1985 16,183 16,183 16,207 16,207 16,207 15,780 15,780 (!) The amount of the aid in national currency will be adjusted by the incidence of the differential amounts. '